960 F.2d 147
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Jose Ignacio HERRERA, a/k/a Joey, Defendant-Appellant.
No. 92-6077.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992Decided:  April 20, 1992

Jose Ignacio Herrera, Appellant Pro Se.  Eileen G. Coffey, Office of the United States Attorney, Raleigh, North Carolina, for Appellee.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Jose Ignacio Herrera appeals from the district court's order dismissing without prejudice his motion filed pursuant to 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Herrera, Nos.  CR-86-2-2, CA-90-35-2 (E.D.N.C. Jan. 22, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Herrera's notice of appeal was timely filed because the district court's order did not comply with the separate document requirement of Fed.  R. Civ. P. 58.   See Caperton v. Beatrice Pocahontas Coal Co., 585 F.2d 683 (4th Cir. 1978)